NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



AMBER LANE,                                    )
                                               )
              Appellant,                       )
                                               )
v.                                             )
                                               )      Case No. 2D17-120
STATE OF FLORIDA,                              )
                                               )
              Appellee.                        )
                                               )

Opinion filed April 25, 2018.

Appeal from the Circuit Court for
Hillsborough County; Vivian T. Corvo,
Judge.

Howard L. Dimmig, II, Public Defender,
and Judith Ellis, Assistant Public Defender,
Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Susan M. Shanahan,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


              Affirmed.


KELLY, SLEET, and BADALAMENTI, JJ., Concur.